This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0130

           In the Matter of the Civil Commitment of: John Howard Thuringer.

                                   Filed July 28, 2014
                                        Affirmed
                                    Johnson, Judge

                              Brown County District Court
                                 File No. 08-PR-13-55


Lori Swanson, Attorney General, Angela Helseth Kiese, Assistant Attorney General, St.
Paul, Minnesota; and

Robert D. Hinnenthal, Brown County Attorney, New Ulm, Minnesota (for respondent)

Ryan B. Magnus, Jennifer Thon, Jones and Magnus, Attorneys at Law, Mankato,
Minnesota (for appellant)


       Considered and decided by Johnson, Presiding Judge; Rodenberg, Judge; and

Chutich, Judge.

                        UNPUBLISHED OPINION

JOHNSON, Judge

       The district court granted a petition to civilly commit John Howard Thuringer as a

sexually dangerous person. We conclude that the district court did not clearly err by

finding that Thuringer is highly likely to reoffend. Therefore, we affirm.
                                         FACTS

       In January 2013, Brown County petitioned the district court to civilly commit

Thuringer, a 57-year-old man, as a sexually dangerous person (SDP). The petition is

based in part on the facts underlying three prosecutions for criminal sexual conduct.1

       In October 2002, a Nicollet County jury convicted Thuringer of two counts of

first-degree criminal sexual conduct based on evidence that he sexually abused a niece in

1997 and 1998, when she was 10 and 11 years old.              The district court imposed

consecutive sentences of 98 months and 86 months of imprisonment, respectively.

       In December 2002, Thuringer entered an Alford plea in Nicollet County to two

counts of criminal sexual conduct.      A conviction of second-degree criminal sexual

conduct was based on an allegation that he sexually abused M.P., the daughter of his

then-girlfriend, G.P., in 1994, when she was seven years old. A conviction of first-degree

criminal sexual conduct was based on an allegation that he sexually abused S.A.S., a

friend of M.P., in 1993 or 1994, when she was seven or eight years old.        The district

court imposed sentences of 57 months and 146 months of imprisonment, respectively, to

be served concurrently with the sentences on the prior Nicollet County convictions.

       In February 2003, Thuringer entered an Alford plea in Blue Earth County to one

count of first-degree criminal sexual conduct based on an allegation that he sexually

abused R.L.T. in 1997 or 1998, when she was 10 or 11 years old. The district court


       1
       Between 1981 and 2002, Thuringer also was convicted of numerous non-sexual
offenses, including theft by check, false representation, issuance of dishonored checks,
issuance of a worthless check, driving after suspension, failure to transfer title, driving
without insurance, and driving after revocation.

                                             2
imposed a sentence of 158 months of imprisonment, to be served concurrently with the

sentences on the Nicollet County convictions.

       Thuringer’s commitment also is based in part on incidents of sexual misconduct

that did not result in criminal prosecution. For example, the district court heard evidence

that Thuringer secretly watched his minor step-daughters while they undressed. One of

Thuringer’s former wives, V.N., testified that Thuringer physically and sexually abused

her. Another former wife, C.T., testified that Thuringer forced her to engage in sexual

acts against her will.

       Before trial, the district court appointed two examiners, Paul Reitman, Ph.D., and

Mary Kenning, Ph.D., and the county retained Peter Marston, Ph.D., as an expert witness.

Each psychologist submitted a written report and testified at trial. Dr. Reitman and

Dr. Marston opined that Thuringer meets the criteria for commitment as an SDP.

Dr. Kenning opined that Thuringer does not meet the criteria for commitment as an SDP.

       A four-day trial was held in June 2013. The district court heard testimony from

the three psychologists, Thuringer’s former wives, V.N. and C.T.; Thuringer’s two

former step-daughters; and a former girlfriend, G.B. In November 2013, the district court

issued an order in which it found that Thuringer is an SDP, granted the county’s petition,

and ordered that Thuringer be committed indefinitely to the custody of the commissioner

of human services. Thuringer appeals.

                                     DECISION

       Thuringer argues that the district court erred by concluding that he satisfies the

criteria for commitment as an SDP.


                                            3
         A party petitioning for commitment under the SDP statute must prove the

necessary facts by clear and convincing evidence. Minn. Stat. §§ 253B.18, subd. 1(a)

(2012), .185, subd. 1(a) (2012). On appeal, this court applies a clear-error standard of

review to the district court’s findings of fact and reviews the record in the light most

favorable to the findings of fact. Minn. R. Civ. P. 52.01; In re Joelson, 385 N.W.2d 810,

811 (Minn. 1986); In re Navratil, 799 N.W.2d 643, 647 (Minn. App. 2011), review

denied (Minn. Aug. 24, 2011). We apply a de novo standard of review to the question

whether the facts found by the district court satisfy the statutory criteria for commitment,

which is a question of law. In re Linehan (Linehan I), 518 N.W.2d 609, 613 (Minn.

1994).

         A person is an SDP if he:

                     (1)    has engaged in a course of harmful sexual
               conduct as defined in [section 253B.02,] subdivision 7a;

                     (2)    has manifested a sexual, personality, or other
               mental disorder or dysfunction; and

                     (3)    as a result, is likely to engage in acts of
               harmful sexual conduct as defined in subdivision 7a.

Minn. Stat. § 253B.02, subd. 18c(a) (2012). The third requirement is satisfied if a person

is “highly likely” to engage in acts of harmful sexual conduct in the future. In re Ince,

847 N.W.2d 13, 22 (Minn. 2014). To determine whether a person is highly likely to

reoffend, a district court must engage in a “multi-factor analysis.” Id. at 23-24. The

multi-factor analysis includes the following six factors, which are commonly known as

the Linehan factors:




                                             4
              (a) the person’s relevant demographic characteristics (e.g.,
              age, education, etc.); (b) the person’s history of violent
              behavior (paying particular attention to recency, severity, and
              frequency of violent acts); (c) the base rate statistics for
              violent behavior among individuals of this person’s
              background (e.g., data showing the rate at which rapists
              recidivate, the correlation between age and criminal sexual
              activity, etc.); (d) the sources of stress in the environment
              (cognitive and affective factors which indicate that the person
              may be predisposed to cope with stress in a violent or
              nonviolent manner); (e) the similarity of the present or future
              context to those contexts in which the person has used
              violence in the past; and (f) the person’s record with respect
              to sex therapy programs.

Id. at 22 (quoting Linehan I, 518 N.W.2d at 614). The multi-factor analysis also must

include any other type of “relevant and reliable evidence,” including evidence derived

from actuarial risk-assessment tools and structured clinical-judgment tools. Id. at 23-24.

       In this case, Thuringer does not challenge the district court’s findings with respect

to the first and second requirements of the SDP statute. He argues only that the district

court erred with respect to the third requirement by finding that he is highly likely to

reoffend. He argues that the district court erred for three reasons.

       First, Thuringer contends that the district court erred by relying on the expert

testimony of Dr. Reitman and Dr. Marston because their expert opinions are flawed. He

criticizes Dr. Reitman’s and Dr. Marston’s analyses in several ways. Specifically, he

contends that they improperly increased his risk of reoffending by considering the

number of his alleged prior victims, his prior failures to observe the terms of his

probation, his prior failures to complete sex-offender treatment, and his denial and

minimization of his prior offenses.



                                              5
       Thuringer essentially asks this court to conduct its own evaluation of the expert

witnesses who testified at trial. The supreme court has stated that it is particularly

inappropriate for an appellate court to re-weigh the evidence in commitment cases

because “the findings of fact rest almost entirely on expert testimony [and] the trial

court’s evaluation of credibility is of particular significance.” In re Knops, 536 N.W.2d
616, 620 (Minn. 1995) (citing Joelson, 385 N.W.2d at 811). If a district court’s findings

are supported by the oral testimony or written reports of one or more experts, as they are

here, the findings are not clearly erroneous. Id. Thus, Thuringer’s first contention fails.

       Second, Thuringer contends that the district court erred by crediting the expert

testimony of Dr. Reitman and Dr. Marston over the expert testimony of Dr. Kenning

based on differences in their methods of analysis. The district court found that “the

testimony of Dr. Marston and Dr. Reitman is credible and persuasive,” in part because

“Dr. Marston and Dr. Reitman applied a multi-faceted approach to their assessment of

[Thuringer] rather than relying solely on actuarial risk tools to determine risk.”

       Thuringer contends that the district court erroneously reasoned that the

psychologists used different methods of analysis.        He asserts that all three experts

actually used a similar approach because they used the same tools (namely, the Static-

99R, an actuarial risk-assessment tool, and two structured clinical assessments, the Hare

PCL-R and SRA-FV). All three experts agreed that the Static-99R and the SRA-FV

indicate that sex offenders with relevant characteristics similar to Thuringer’s

characteristics have a recidivism rate of 12.2% over five years, 19.7% over ten years, and

24.4% over their lifetime. The experts disagreed, however, about the weight to be given


                                              6
to the results of these tools, in part because they placed different amounts of weight on

other sources of information. Dr. Reitman also used the Mn-SOST 3.1, the SORAG, and

the VRAG tools, and Dr. Marston also used the SVR-20 tool. Dr. Reitman testified that

Thuringer’s likelihood of reoffending is higher than 24% over his lifetime based on his

“clinical history, his number of victims, his unwillingness to complete treatment, his

absolute denial that he has any victims and that he is a clinical psychopath.” Dr. Reitman

testified that he relied in part on the SRA-FV and the Hare PCL-R tools. Dr. Marston

also testified that Thuringer’s lifetime risk of reoffending sexually is higher than 24%.

Dr. Marston based this conclusion on the actuarial tools as well as the following:

              [G]iven the scoring of the Hare [PCL-R], given the diagnosis
              of sexual deviance, pedophilia and given the other
              information available to me, the record, the history, so
              forth, . . . from an empirical standpoint, with not much
              clinical judgment at all, really, with the scores for the PCL-R
              Psychopathy Checklist and sexual deviance, I can refer to this
              empirical record and fairly confidently state to a reasonable
              degree of certainty, psychological certainty that he’s high
              risk.

In contrast, Dr. Kenning testified that Thuringer’s likelihood of reoffending sexually is

not higher than 24% over his lifetime and, thus, he is not highly likely to reoffend

sexually.

       Thuringer’s second contention also is inconsistent with the caselaw. We may not

review the factual issues de novo and, thus, may not second-guess the district court’s

evaluation of the evidence and reach our own conclusions. See Knops, 536 N.W.2d at

620. It is undisputed that all three experts are qualified to give opinion testimony. The

district court is permitted to assess which expert is most persuasive and most reliable, and


                                             7
we must defer to such determinations. See id.; Joelson, 385 N.W.2d at 811; Minn. R.

Civ. P. 51.01. Thus, Thuringer’s second contention also fails.

       Third, Thuringer contends that the district court’s application of the Linehan

factors does not support the conclusion that he is highly likely to reoffend. Thuringer

does not contend that the district court misapplied the Linehan factors in this case.

Rather, he seems to contend that the Linehan factors themselves are not an effective

means of determining a person’s likelihood of reoffending because five of the six factors

already are incorporated into the tools that often are used in SDP cases and were used in

this case, namely, the Static-99, the SRA-FV, and the Hare PCL-R. Yet he acknowledges

that courts are required by the caselaw to analyze the Linehan factors. Indeed, the

supreme court recently reaffirmed the applicability of the Linehan factors, while

recognizing the potential for “factor repetition.” Ince, 847 N.W.2d at 22-24. Thuringer’s

brief, which was filed before the supreme court issued its opinion in Ince, does not make

a case-specific argument that the district court committed a factor-repetition error. Thus,

Thuringer’s third contention fails as well.

       In sum, the district court did not clearly err by finding that Thuringer is highly

likely to reoffend.

       Affirmed.




                                              8